BY ORDER OF THE COURT:
1. The following judges are assigned to the Administrative Division for the terms indicated:
Judge Michael E. Allen Jan. 1, 1995 — Apr. 30, 1996
Judge Charles J. Kahn, Jr. Jan. 1, 1995— Aug. 31, 1996
Judge Marguerite H. Davis Jan. 1, 1995— Dee. 31, 1996
Judge Edward T. Barfield Jan. 1, 1995— Apr. 30, 1997
Judge E. Earle Zehmer Jan. 1,1995 — Dee. 31, 1997
2. The following judges are assigned to the General Division until such time as they may be assigned to the Administrative Division:
Judge Richard W. Ervin, III
Judge Anne C. Booth
Judge James E. Joanos
Judge Charles E. Miner, Jr.
Judge James R. Wolf
Judge Peter D. Webster
Judge Stephan P. Mickle
Judge L. Arthur Lawrence, Jr.
Judge Robert T. Benton, II
Judge William A. Van Nortwick, Jr.